Title: To George Washington from David Ramsay, 21 December 1796
From: Ramsay, David
To: Washington, George


                        
                            Sir,  
                            Columbia State of South Carolina December 21st 1796
                        
                        In obedience to the orders of the Senate I transmit to you the inclosed
                            resolutions unanimously adopted by them in a very full house. I feel a peculiar happiness in
                            being the instrument of conveying sentiments of respect & esteem which in my opinion
                            permeate not only the Senate but the people of this state. I have the honor to be with the
                            greatest regard your most obedient humble servant
                        
                            David Ramsay
                            President of the Senate
                            of South Carolina
                            
                        
                     Enclosure
                                                
                            
                                State of South Carolina In the Senate December 19th 1796.
                            
                            The President of the United States, having announced to his fellow Citizens
                                his determination to decline a re-election to the important Office of Chief Magistrate.
                                This House cannot behold the event of his leaving the public service which has been long
                                deprecated by his Country, without giving expression to its feelings. Therefore.  Resolved,
                                unanimously, That the great merits and disinterested services of George Washington,
                                President of the United States, have inspired this House with the most lively feelings
                                of affectionate attachment and gratitude towards him. That this House entertains the
                                most exalted sense of his great and excellent character, established on the solid
                                foundations of virtue, honor and talents, long employed in the service of his Country,
                                and that it will ever cherish the memory of his worth with proud affection. That he
                                carries with him into the retirement which he seeks, the ardent wishes of this House for
                                a long and uninterrupted course of happiness.
                            Ordered. That the president of this House be requested to transmit to the
                                President of the United States, this testimony of the public opinion and respect of his
                                fellow Citizens.
                            
                                By Order of the Senate
                                Felix Warley. C. S.
                                
                            
                        
                        
                    